Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MAY 14 , 2008 REGISTRATION NOS. 333-1 811-21757 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1 A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] POST-EFFECTIVE AMENDMENT NO. 1 AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] AMERICAN INDEPENDENCE FUNDS TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) , MEZZANINE NEW YORK, NY 10017 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANTS TELEPHONE NUMBER, INCLUDING AREA CODE: (212) 488-1331 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , MEZZANINE NEW YORK, NY 10017 COPIES TO: JON RAND, ESQ. DECHERT LLP 30 ROCKEFELLER PLAZA NEW YORK, NY 10112-2200 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT . IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX): [ ] IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (b) [ ] ONE (DATE) PURSUANT TO PARAGRAPH (b) [X] 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a) (1) [ ] ON (DATE) PURSUANT TO PARAGRAPH (A) (1) [ ] 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a) (2) [ ] ON (DATE) PURSUANT TO PARAGRAPH (a) (2) OF RULE 485 IF APPROPRIATE, CHECK THE FOLLOWING BOX: [ ] THIS POST-EFFECTIVE AMENDMENT DESIGNATES A NEW EFFECTIVE DATE FOR A PREVIOUSLY FILED POST-EFFECTIVE AMENDMENT. COMBINED PROXY STATEMENT OF FFTW FUNDS, INC. on behalf of its Series: LIMITED DURATION PORTFOLIO ADVISOR CLASS The address and telephone number of the FFTW Funds is: 200 Park Avenue, New York, NY 10166 (800) 247-0473 AMERICAN INDEPENDENCE FUNDS TRUST on behalf of its Series: PROSPECTUS FOR INSTITUTIONAL CLASS SHARES OF SHORT-TERM BOND FUND The address and telephone number of the American Independence Funds is: 335 Madison Avenue, Mezzanine, New York, NY 10017 1-888-266-8787 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS SCHEDULED FOR MAY 16 , 2008 To the Shareholders of the FFTW Limited Duration Portfolio: A special meeting of shareholders (the Meeting) for the Limited Duration Portfolio will be held at the offices of Fischer Francis Trees & Watts, 200 Park Avenue, New York, NY 10166, on May 16 , 2008 at 10:00 a.m., local time, to consider the following: 1. With respect to the Limited Duration Portfolio, a proposal to approve an Agreement and Plan of Reorganization. Under the Agreement and Plan of Reorganization the Limited Duration Portfolio will transfer all of its assets to the American Independence Short-Term Bond Fund, a series of an investment company managed by American Independence Financial Services, LLC (AIFS), in exchange for Institutional Class (Class I) shares of the American Independence Short-Term Bond Fund. Class I shares of the American Independence Short-Term Bond Fund will be distributed to the FFTW Limited Duration Portfolios shareholders in proportion to their corresponding Advisor Class share holdings on the reorganization date. The American Independence Short-Term Bond Fund will assume your FFTW Limited Duration Portfolios liabilities that are included in the calculation of your FFTW Limited Duration Portfolios net asset value on the closing date of the reorganization. The American Independence Short-Term Bond Fund is an existing mutual fund with a substantially similar investment objective and similar investment policies as your FFTW Limited Duration Portfolio. As a result of the reorganization, you will become shareholders of the American Independence Short-Term Bond Fund. Your Board of Directors recommends that you vote FOR this proposal. 2. Any other business that may properly come before the Meeting. Shareholders of record as of the close of business on March 20, 2008, are entitled to vote at the Meeting and any related follow-up meetings. If you attend the meeting, you may vote your shares in person. Even if you do not attend the Meeting, you may authorize your proxy by completing, signing and returning the enclosed proxy card by mail using the postage-paid envelope provided. Whether or not you expect to attend the Meeting, please complete and return the enclosed proxy card. If shareholders do not return their proxies in sufficient numbers, your FFTW Limited Duration Portfolio may be required to make additional solicitations. By order of the Board of Directors Steven Casper President and Chief Executive Officer FFTW Funds, Inc. COMBINED PROXY STATEMENT/PROSPECTUS RELATING TO THE ACQUISITION THE ASSETS OF FFTW LIMITED DURATION PORTFOLIO A SERIES OF THE FFTW FUNDS, INC: The address and telephone number of the FFTW Funds, Inc. is: 200 Park Avenue, New York, NY 10166 (800) 247-0473 BY AND IN EXCHANGE FOR SHARES OF BENEFICIAL INTEREST OF AMERICAN INDEPENDENCE SHORT-TERM BOND FUND A series of the American Independence Funds Trust (Short-Term Bond Fund or Acquiring Fund) The address and telephone number of the American Independence Funds Trust is: 335 Madison Avenue, Mezzanine, New York, NY 10017 1-888-266-8787 THE U.S. SECURITIES AND EXCHANGE COMMISSION (SEC) HAS NOT PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. An investment in the FFTW Limited Duration Portfolio or American Independence Short-Term Bond Fund (each sometimes referred to herein as a Fund) is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. This combined proxy statement and prospectus (the Proxy Statement/Prospectus), dated May 16 , 2008, is being furnished to shareholders of the FFTW Limited Duration Portfolio in connection with the solicitation by the Board of Directors (the Board, or the Directors) of the FFTW Funds, Inc. (FFTW Funds) of proxies to be used at a meeting of shareholders of the FFTW Limited Duration Portfolio (the Meeting) to be held at the offices of Fischer Francis Trees & Watts, 200 Park Avenue, New York, NY 10166 on May 16
